Citation Nr: 0304282	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  99-19 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel
INTRODUCTION

The veteran served on active duty from July 1975 to July 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which determined that new and material evidence 
sufficient to reopen the veteran's claims for service 
connection for residuals of a head injury and bilateral 
hearing loss had not been submitted, and denied the claims.  
The veteran filed a timely appeal to these adverse 
determinations.

When this matter was previously before the Board in April 
2001, the Board determined that new and material evidence had 
been submitted, and reopened the veteran's claims for service 
connection for residuals of a head injury and bilateral 
hearing loss.  The Board then remanded these claims to the RO 
for further development, to include scheduling the veteran 
for new VA examinations and procuring medical opinions, which 
has been accomplished.  The case is now before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.

2.  The veteran's claims file does not contain competent 
evidence which indicates that the veteran is currently 
suffering from any residuals of an inservice head injury.

3.  At the time of examination at service entrance in July 
1975, the veteran stated that he did not have any hearing 
loss, a diagnosis of hearing loss was not rendered, and 
audiometric testing did not show impaired hearing for VA 
purposes.

4.  At the time of examination at service discharge in May 
1978, the veteran complained of hearing loss, a diagnosis of 
bilateral hearing loss was rendered, and audiometric testing 
showed impaired hearing for VA purposes.


CONCLUSIONS OF LAW

1.  Residuals of a head injury was neither incurred in nor 
aggravated by the veteran's active duty military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002); 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159).   

2.  Bilateral hearing loss was incurred in service. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.385 (2002); 66 Fed. Reg. 45630-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist; Duty to Notify

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002).  First, VA has a duty to notify 
the veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2002).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his or her 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims, as well as notice of the specific 
legal criteria necessary to substantiate his claims.  The 
Board concludes that discussions as contained in the initial 
rating decision dated in January 1999, in the statement of 
the case (SOC) issued in July 1999, in the supplemental 
statement of the case (SSOC) issued in June 2002, at the time 
of a hearing before an RO hearing officer in December 1999, 
at the time of a hearing before the undersigned Veterans Law 
Judge in February 2001, in a Board decision and remand in 
April 2001, and in correspondence to the veteran have 
provided him with sufficient information regarding the 
applicable regulations regarding the evidence necessary to 
substantiate his claims.  

Furthermore, the Board observes that in the Board's decision 
and remand dated in April 2001, in a lengthy letter to the 
veteran dated in May 2001, and again in the SSOC issued to 
the veteran in June 2002, the veteran was provided with 
detailed information about the new rights provided under the 
VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  VA described the evidence needed 
to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate the veteran's claims.  
As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the veteran to provide evidence is moot.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, post-
service private treatment notes, inpatient and outpatient 
treatment notes, VA examination reports, including opinions 
regarding the etiology of the veteran's current hearing loss 
and the presence of any current residuals of a prior head 
injury, and several personal statements made by the veteran 
in support of his claim.  The veteran testified at hearings 
before an RO hearing officer in December 1999 and before the 
undersigned Veterans Law Judge in February 2001, and 
transcripts of his testimony have been associated with the 
veteran's claims file.  The RO has obtained all pertinent 
records regarding the issues on appeal and has effectively 
notified the veteran of the evidence required to substantiate 
his claims.  The Board is not aware of any additional 
relevant evidence which is available in connection with this 
appeal, and concludes that all reasonable efforts were made 
by VA to obtain evidence necessary to substantiate the 
veteran's claims.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required, 
and would otherwise be unproductive.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Pertinent Laws and Regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
Supp. 2002); 38 C.F.R. § 3.303(a) (2002). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

I.  Residuals of a Head Injury

The veteran has claimed entitlement to service connection for 
residuals of a head injury, which he states was incurred 
sometime in June 1977 in Crete, Greece, at which time he was 
hit in the head by a rock thrown from Greek civilians.

In addressing the veteran's claim, the Board observes that 
the veteran has alleged that he is currently suffering from 
schizophrenia, and has asserted that his head injury in 
service is a possible cause of this disorder.  However, the 
RO has denied the veteran's claim for service connection for 
schizophrenia on multiple occasions, and the veteran has not 
appealed these denials.  In any case, as the issue of service 
connection for schizophrenia is not presently before the 
Board on appeal, the Board shall limit its analysis of the 
veteran's claim for service connection for residuals of a 
head injury to disorders other than schizophrenia.

Evidence relevant to the veteran's claim for service 
connection for residuals of a head injury includes his 
service medical records, which are negative for any evidence 
of recorded complaints or diagnoses of, or treatment for, a 
head injury.  The Board observes that a treatment note dated 
July 6, 1977 did not note that the veteran had suffered any 
recent head injury.

A treatment note dated in February 1978 indicates complaints 
of, among other things, headaches of 3 days' duration.  No 
relevant findings or diagnoses were rendered at that time.

At the time of the veteran's Report of Medical History, 
completed by the veteran in May 1978, the veteran checked the 
boxes for "no" when asked whether he had ever had, or 
presently had, periods of unconsciousness or frequent or 
severe headaches.  The boxes next to the question regarding 
whether he had ever had or presently had a head injury were 
all left blank.  When asked if he had ever had any illness or 
injury other than those already noted, the veteran checked 
the box for "no."

At the time of the veteran's separation examination, 
conducted in May 1978, the veteran's head and neurologic 
system were found to be "normal."  There was no mention of 
any prior head injury or any current residuals thereof.

In April 1981, the veteran underwent a VA examination.  Of 
note is an addendum to this report noted that the veteran had 
requested that he be examined for a "knot on his head."  He 
reported that in 1977, while stationed in Greece, his unit 
had been attacked by some civilians and that he had been 
struck on the head by an unseen object.  He reported that he 
bled profusely, but received no medical attention at that 
time.  He complained of a "knot" on his head which 
sometimes caused headaches.  Examination revealed a small 
cystic mass, approximately 1/2 centimeter by 1/2 centimeter in 
size, in the subcutaneous tissue of the scalp at the junction 
of the right occipital and parietal lobes.  This small cyst 
was freely moveable and nontender.  The examiner stated that 
"History would suggest that this is probably residuals of a 
hematoma.  No treatment would appear indicated at this 
time."

Several VA outpatient treatment notes dated in the 1990's 
note complaints of headaches, which the veteran believed were 
due to a head injury in service.  At the veteran's request, a 
computed axial tomography (CAT) scan was performed in August 
2000, the results of which were completely normal.

In August 2001, at the Board's request, the veteran underwent 
a VA examination to determine whether the veteran was 
suffering from any medically identifiable residuals of his 
reported inservice head injury.  This examiner indicated that 
he had reviewed the veteran's claims file prior to conducting 
his examination of the veteran.  At the time of examination, 
the veteran reported that "While stationed in Greece in 
1976, being assigned to a missile firing unit, a missile 
misfired and results [sic] in killing some local Greek 
civilians, following which he was surrounded by a group of 
Greek activists and was hit in the right side of the head 
with a rock.  Following this, he was unconscious for about 
fifteen minutes and, thereafter, was dazed for a while.  At 
the local Army base, the wound was cleaned up.  It did not 
require any suture. A week later, he was evaluated in Germany 
with x-rays, which did not show any evidence of fracture.  
Since that time, he has had right sided headaches."  The 
examiner noted that the veteran had had electroencephalograms 
(EEGs), which were normal, as well as a magnetic resonance 
imaging (MRI) of his head in November 2000, which was also 
normal.

Following an examination, the examiner stated that "There, 
objectively, is no evidence of residual of a head injury in 
so far as can be determined by history and objective clinical 
examination a this time."

The Board notes that the veteran provided testimony at a 
hearing in December 1999 before an RO hearing officer, and 
again before the undersigned Veterans Law Judge in February 
2001, at which time he essentially reported the same history 
of a head injury in service, which he reported occurred in 
June 1977.  He reported that he had suffered from residuals 
including headaches and difficulty concentrating ever since 
the time of this injury.

Following a review of the evidence, the Board has identified 
no medical evidence which indicates that the veteran is 
currently suffering from a residual disability as a result of 
his reported inservice head injury.  On the contrary, CAT 
scans, EEGs, and MRIs have all been normal, and the examiner 
and the examiner who performed the August 2001 VA examination 
concluded that there was no objective evidence of any head 
injury residuals.  As a valid service connection claim 
requires, at a minimum, medical evidence of a current 
disability, the veteran's claim for service connection for 
residuals of a head injury must be denied.  The Court has 
held that "[i]n order for the veteran to be awarded a rating 
for service-connected [disability], there must be evidence 
both of a service-connected disease or injury and a present 
disability which is attributable to such disease or injury."  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110 (West 1991).  In the 
absence of proof of a present disability there can be no 
valid claim.").

The Board acknowledges the veteran's contentions, as set 
forth during his hearings and in various correspondence sent 
to VA, that he currently suffers from a disorder manifested 
by headaches and difficulty concentrating, and that this 
disorder was caused by an inservice blow to the head.  
However, as it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the veteran's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical diagnosis 
and causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Thus, the Board finds that the veteran's 
contention that he currently suffers from a residual disorder 
due to a head injury sustained while in the military cannot 
be accepted as competent evidence.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for residuals of a head injury.  In 
reaching this decision the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




II.  Bilateral Hearing Loss

The veteran also claims entitlement to service connection for 
bilateral hearing loss, which he asserts was incurred in 
April or May 1976, at which time he was present at a 
terrorist bombing of a building in Nuremberg, Germany.  He 
states that he was only 25 yards away from these blasts, and 
that the percussion of the explosions threw him to the 
ground, causing hearing loss ever since.

In addressing the veteran's claim on appeal, the Board notes 
that, since the Board previously reopened the veteran's 
claim, a de novo review is required.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  Therefore, the Board shall 
consider all relevant evidence of record.

A review of the veteran's service medical records reveals 
that at the time of service entrance examination in July 
1975, audiological evaluation revealed the veteran's pure 
tone thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
-
35
LEFT
15
15
25
-
15


The veteran's physical profile, as rated by the PULHES 
system, showed that the veteran's hearing was a "1" on a 
scale of 1 to 4, indicating a high level of physical fitness.  
The examining physician indicated that his ears were 
"normal," and no diagnosis of any hearing loss was 
rendered.  In addition, at the time of the veteran's Report 
of Medical History, completed by the veteran in July 1975, he 
checked the box for "no" when asked whether he had ever 
had, or presently had, hearing loss.

The veteran's service medical records show several diagnoses 
of bilateral hearing loss.  At the time of a periodic medical 
examination in July 1977, the examiner indicated that the 
veteran's ears were "abnormal," and noted the presence of 
bilateral high frequency hearing loss.  Bilateral high 
frequency sensorineural hearing loss was also noted in a 
treatment record dated in August 1977.

At the time of the veteran's Report of Medical History in May 
1978, shortly prior to discharge, the veteran checked the box 
for "yes" when asked whether he had ever had, or presently 
had, hearing loss.  In the section reserved for a physician's 
summary of defects, the examiner wrote "hearing loss high 
freq. mild."  The veteran's service separation examination 
did not note the same diagnosis; however, on audiometric 
testing, the veteran's pure tone thresholds, in decibels, 
were noted to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
30
-
35
LEFT
10
15
25
-
45

The veteran's physical profile, as rated by the PULHES 
system, showed that the veteran's hearing was a "2" on a 
scale of 1 to 4, indicating that the veteran still met 
procurement standards, but that he might have some limitation 
in initial MOS classification and assignment.

The Board finds that the veteran's service medical records, 
standing alone, are sufficient to establish that service 
connection for bilateral hearing loss is warranted in this 
case.  While the RO concluded that the veteran was suffering 
from bilateral hearing loss at service entrance, and that the 
veteran's hearing loss was not aggravated by service, the 
Board must point out that the veteran did not complain of 
hearing loss at service entrance, was not diagnosed as 
suffering from hearing loss at the time of his service 
entrance examination, and the audiometric testing conducted 
at that time did not show the existence of impaired hearing 
for VA purposes.  See 38 C.F.R. § 3.385 (2002).  However, the 
veteran was diagnosed as suffering from bilateral hearing 
loss during service and at the time of discharge three years 
later.  In addition, audiometric testing in May 1978 revealed 
hearing impairment for VA purposes in the left ear, and 
significantly worsened hearing in the left ear.  Finally, the 
PULHES evaluation showed that the veteran's hearing was the 
best possible at service entrance, but had become impaired at 
service discharge.

The Board acknowledges that in August 2001, a VA examiner 
opined that the veteran was suffering from a slight hearing 
loss at the time of enlistment, and that this level of 
hearing loss did not increase during service.  However, the 
Board finds that, since a hearing loss disorder was not 
"noted" at service entrance, the issue of the aggravation 
of a preexisting disability is not for application in this 
case.  In any case, as the veteran's service medical records, 
standing alone, indicate that the veteran was medically 
diagnosed as suffering from a hearing loss disorder at 
service discharge, which was neither diagnosed nor shown by 
audiometric testing at service entrance, an evaluation of 
this post-service opinion is not required.


ORDER

Service connection for residuals of a head injury is denied.

Service connection for bilateral hearing loss is granted.



	                        
____________________________________________
	RICHARD B. FRANK 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

